            Case 1:20-cv-01580-RCL Document 21 Filed 06/19/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________

UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                           No. 1: 20-cv-1580 (RCL)

JOHN R. BOLTON,

                  Defendant.
____________________________________


      NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL FOR AMICI
                  AMERICAN CIVIL LIBERTIES UNION,
    AMERICAN CIVIL LIBERTIES UNION OF THE DISTRICT OF COLUMBIA,
   AND KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY

       The Clerk will please note the appearance of the undersigned as additional counsel for the

American Civil Liberties Union, the American Civil Liberties Union of the District of Columbia,

and the Knight First Amendment Institute at Columbia University, as amici curiae.

                                            /s/ Arthur B. Spitzer
                                            Arthur B. Spitzer (D.C. Bar No. 235960)
                                            American Civil Liberties Union
                                              of the District of Columbia
                                            915 15th Street, NW – 2nd floor
                                            Washington, DC 20005
                                            Tel. (202) 601-4266
                                            aspitzer@acludc.org


June 19, 2020
